Citation Nr: 1108911	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  03-31 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 percent for meralgia paresthetica of the right thigh, associated with residuals of a right inguinal hernia repair.  

2.  Entitlement to an initial evaluation greater than 10 percent for residuals of a right inguinal hernia repair.  

3.  Entitlement to an extraschedular rating for residuals of a right inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to May 1967, and from May 1968 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  

The Board denied the increased initial evaluation claims on appeal in an August 2005 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2007 Joint Motion for Remand (Joint Motion), the Court remanded the appeal to the Board.  

The appeal was remanded by the Board in June 2007 to obtain VA outpatient treatment records.  The Board again remanded the case in August 2009 to afford the Veteran additional examinations of his disabilities.  That development having been accomplished, the appeal is returned to the Board for appellate review.  

The issue concerning entitlement to an extraschedular rating for residuals of a right inguinal hernia repair is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Meralgia paresthetica has been manifested throughout the appeal period by paresthesias and burning pain in the anterolateral aspect of the Veteran's right thigh.  

2.  Residuals of a right inguinal hernia repair have been manifested throughout the appeal period by a well-healed, nontender linear scar, and by pain in the area of the hernia repair that is worse with walking, standing, running, and lifting.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating greater than 20 percent for meralgia paresthetica.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2010).  

2.  The criteria are not met for an initial rating greater than 10 percent for residuals of a right inguinal hernia repair.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 7338-7804 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication of the Veteran's claim, a March 2002 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Further, letter in April 2007 and July 2007 informed the Veteran of the provisions for assigning a disability rating and an effective date for a disability, and the claims were readjudicated in an April 2008 supplemental statement of the case.  "In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Therefore, the Veteran is not prejudiced by the Board's consideration of the appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).  

The Veteran's service treatment records, VA and private treatment records, and VA examination reports have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations were conducted in May 2002, May 2007, and November 2009 in conjunction with this appeal.  The findings were based upon examination of the Veteran and a review of his claims file.  Further, the Veteran has not indicated that his hernia scar has worsened since the November 2009 examination.  The Board therefore concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Further, the Veteran has neither advanced an argument that the examinations were deficient in any respect, nor that he was prejudiced thereby.  Moreover, the Board finds that the May 2002, May 2007, and November 2009 examinations were adequate.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112, 121-22 (2004).  

The Joint Motion noted that the Veteran had indicated in a February 2003 statement that he had been evaluated at the Indianapolis VA Medical Center on January 9, 2003, but that the record did not reflect that any such examination report had been requested.  Subsequently, multiple requests to the Indianapolis VA Medical Center failed to reveal that the Veteran was evaluated on that date.  The Veteran was notified in an April 2008 supplemental statement of the case that no record of that evaluation could be obtained.  Therefore, the Board finds that the deficiency noted in the Joint Motion has been cured, to the extent possible.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The current appeal is based on the assignment of the initial ratings for residuals of the Veteran's right inguinal hernia repair and meralgia paresthetica following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial ratings were assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial ratings, "staged" ratings may be assigned for separate periods of time.  Id.  

Meralgia Paresthetica

The Veteran's meralgia paresthetica is rated under Diagnostic Code 8526 (anterior crural nerve).  38 C.F.R. § 4.124a.  Diagnostic Code 8526 provides for rating paralysis of the quadriceps extensor muscles, assigning a 40 percent rating for complete paralysis.  For incomplete paralysis, a 30 percent rating is warranted if the paralysis is severe; a 20 percent rating is assigned for moderate paralysis; mild paralysis warrants a 10 percent rating.  Id.  When rating peripheral nerve disorders, if the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. at Note. 

Examiners have diagnosed meralgia paresthetica, or neuropathy of the lateral femoral cutaneous nerve, or lateral femoral cutaneous nerve syndrome related to the Veteran's right inguinal hernia repair.  The Veteran's complaints relative to his right thigh have consistently been right anterolateral thigh paresthesias and burning pain.  No examiner, including the VA compensation examiners in March 2004, April 2007, and October 2009, has reported any motor weakness in the Veteran's right leg.  The only pertinent abnormal clinical finding has been decreased sensation in the lateral surface of the right thigh.  

The Board's August 2009 remand directed the VA examiner to state, "[i]f possible, the examiner should state whether there is some or total paralysis of the quadriceps extensor muscle."  Although the October 2009 VA examiner did not specifically address the Board's request, the examiner stated that on examination,  muscle strength, muscle tone, and muscle bulk were normal in the Veteran's right leg, indicating no paralysis in the quadriceps extensor muscle.  The Board finds that the clinical findings reported by the examiner provides information that substantially complied with the Board's request.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Schedule does not provide a diagnostic code for evaluating impairment of the lateral femoral cutaneous nerve.  The regulations indicate that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2010).  In this case, Diagnostic Code 8529 (external cutaneous nerve of the thigh) is more analogous, since both the lateral femoral cutaneous nerve and the external cutaneous nerve of the thigh are wholly sensory in nature and have a distribution in the thigh.  38 C.F.R. § 4.124a.  Diagnostic Code 8529, however, provides for a maximum 10 percent rating for severe or complete paralysis of the nerve.  

Thus, Diagnostic Code 8526 provides for a potentially greater rating for the Veteran's disability.  Therefore, use of that diagnostic code is more beneficial to the Veteran, and so he is not prejudiced thereby.  The Board notes that no other diagnostic code provides for a rating greater than 20 percent for moderate impairment of a lower extremity nerve.  

Applying the provisions of Diagnostic Code 8526 to the Veteran's symptoms and reported clinical findings, the manifestations of the Veteran's meralgia paresthetica throughout the appeal period have been wholly sensory in nature and have varied from not being present to producing no more than moderate impairment.  See 38 C.F.R. § 4.124a, at Note.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture concerning meralgia paresthetica, throughout the time period on appeal, was not so unusual or exceptional in nature as to render the current rating inadequate.  The Veteran's meralgia paresthetica is evaluated pursuant to 38 C.F.R. § 4.124a, the criteria of which are found by the Board to specifically contemplate the level of disability and symptomatology.  The Veteran's meralgia paresthetica has been manifested throughout the appeal period by complaints of paresthesias and burning pain in his anterolateral right thigh that have varied in intensity, but have not been more than moderate.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability ratings for his service-connected meralgia paresthetica.  Ratings in excess thereof are provided for certain manifestations of the service-connected disability, although not for manifestations that are wholly sensory in nature, but the medical evidence of record does not demonstrate that such manifestations are present in this case.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology throughout the period on appeal and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  

Accordingly, an initial rating greater than 20 percent for the manifestations of the Veteran's service-connected meralgia paresthetica is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence throughout the appeal period is against the Veteran's claim for an initial rating in excess of 20 percent for his service-connected meralgia paresthetica, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); see also Fenderson, 12 Vet. App. at 126 (1999).  

Right Inguinal Hernia Repair

The Veteran's claim for service connection for residuals of a right inguinal hernia was received in February 2002.  A June 2002 rating decision established service connection for and rated the residuals of the Veteran's right inguinal hernia repair under Diagnostic Codes 7338-7804.  See 38 C.F.R. § 4.27.  Diagnostic Code 7338 provides criteria for evaluating an inguinal hernia.  38 C.F.R. § 4.114.  Diagnostic Code 7804 provides criteria for evaluating scars.  38 C.F.R. § 4.118.

Under Diagnostic Code 7338, a 10 percent rating is assigned for a postoperative recurrent inguinal hernia, which is readily reducible and well supported by truss or belt.  38 C.F.R. § 4.114, Diagnostic Code 7338.  A 30 percent rating is assigned for a small, postoperative recurrent, or unoperated irremediable inguinal hernia, which is not well supported by truss, or not readily reducible.  A 60 percent rating, which is the maximum rating, is assigned for a large, postoperative, recurrent inguinal hernia, which is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  Id. 

The record shows that the Veteran's right inguinal hernia repair was done during service in 1968.  Although the Veteran has reported to recent VA examiners that he wears a truss when doing any lifting, post-service treatment records do not show that the Veteran has a recurrent hernia.  In fact, a VA compensation examiner in May 2002 specifically stated that there was no hernia.  Therefore, because the criteria of Diagnostic Code 7338 require a recurrent postoperative hernia for assignment of a compensable rating, a compensable rating is not warranted on that basis.  

Under the skin regulations in effect prior to August 30, 2002, a maximum 10 percent evaluation was to be assigned for a superficial scar that was tender and painful on objective examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  In addition, a superficial, poorly nourished scar, with repeated ulceration warranted a maximum 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  Other scars were to be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

The skin regulations that became effective August 30, 2002, provide that scars that are not of the head, face, or neck and that are deep and nonlinear and measure an area or areas of at least six square inches but less than 12 square inches warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one with underlying soft tissue damage.  Id. at Note (1).  Superficial, nonlinear scars not of the head, face, or neck that measure an area or areas of 144 square inches or greater warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A superficial scar as one not associated with underlying soft tissue damage.  Id. at Note (1).  Unstable or painful scars of one or two in number warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2009).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  Scars, including linear scars, and other effects of scars not considered in a rating provided under Diagnostic Codes 7800 through 7804, are evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

Certain diagnostic codes for the evaluation of skin disabilities were modified effective October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  However, because these modifications were expressly made applicable only to claims filed on or after the effective date, they are not pertinent to the pending claim, which was received by VA in 2002, prior to that regulatory change.  

Although a VA compensation examiner in May 2002 noted the Veteran's report of an irritating pain directly over the right inguinal scar, aggravated by standing, walking, and lifting, the scar was described by the examiner only as clean, dry, and intact.  

Another VA compensation examiner in May 2007 indicated that the hernia scar measured 3.9 x 0.3 centimeters.  The scar was slightly pigmented, but there was no change in the elevation of the scar.  It was not edematous or inflamed, and there was no keloid formation.  Further, the examiner stated that the scar did not appear to be limiting function.  No other skin changes were seen.  

On VA compensation examination in November 2009, the examiner recorded the Veteran's report that he developed pain in the area of the hernia repair within a few weeks after the surgery during service.  The Veteran stated that the pain had gotten progressively worse.  He indicated that the pain was worse with walking, standing, or running.  It was noted that the Veteran wore a truss when he did any lifting.  On examination, the scar was noted to be 0.5 x 13.0 centimeters.  The scar was not painful, had no sign of skin breakdown, and was not inflamed; there was no edema, and there was no keloid formation.  However, the scar was noted to be deep.  

Although the June 2002 rating decision assigned a 10 percent rating under Diagnostic Code 7804 in effect prior to August 30, 2002, on the basis that the hernia scar was tender, no examiner has stated that the hernia scar was tender or painful.  In fact, the November 2009 examiner specifically stated that the scar was not painful.  The 10 percent rating was apparently assigned, based on the Veteran's report of pain in the area of the scar.  

In the absence of medical evidence that the Veteran's right inguinal hernia scar is other than well-healed and non-painful or is due to a burn, a compensable rating is not warranted under Diagnostic Codes 7801, 7802, 7803, or 7804, in effect prior to August 30, 2002.  

Further, although the November 2009 VA examiner described the hernia scar as "deep," the examiner did not specifically indicate that there was any underlying soft tissue damage.  Moreover, no examiner has indicated that the scar covers at least six square inches.  Therefore, the criteria are not met for a compensable rating under Diagnostic Codes 7801 or 7802, in effect beginning August 30, 2002.  

Moreover, because the evidence shows that the hernia scar itself is not unstable and not painful, a compensable rating is also not warranted under Diagnostic Codes 7803 or 7804, in effect beginning August 30, 2002.  

Diagnostic Code 7805, in effect prior to August 30, 2002, provides for rating scars based on limitation of function of the affected part.  Further, Diagnostic Code 7805, in effect beginning August 30, 2002, provides for rating disabling effects of a scar not considered under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  Although the Veteran's complaints concern pain in the area of the hernia repair, particularly with walking, standing, running, or lifting, the Schedule does not provide an appropriate diagnostic code for evaluating limitation of function in this anatomical area.  Thus, a compensable rating is also not warranted under Diagnostic Code 7805, as in effect either prior to or beginning August 30, 2002.  

Accordingly, the criteria are not met for an initial rating greater than 10 percent for residuals of a right inguinal hernia repair, under the provisions of the Schedule.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence throughout the appeal period is against the Veteran's claim for an initial rating greater than 10 percent for residuals of a right inguinal hernia repair, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.  

Although the Board has denied a greater initial rating for residuals of a right inguinal hernia repair under the provisions of the Schedule, the Board finds that entitlement to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b) (2010) must also be considered.  That issue is discussed in the Remand section, below.  


ORDER

An initial evaluation greater than 20 percent for meralgia paresthetica of the right thigh, associated with residuals of a right inguinal hernia repair, is denied.  

An initial schedular evaluation greater than 10 percent for residuals of a right inguinal hernia repair is denied.  


REMAND

As discussed above, the Board denied entitlement to a schedular rating for residuals of a right inguinal hernia repair.  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  

In this case, examiners have stated that the Veteran's right inguinal hernia scar does not cause any limitation of function.  However, the Veteran has repeatedly complained that the pain in the area of the hernia repair increases on walking, standing, running, and lifting.  Further, although there is no evidence of a recurrent hernia, the Veteran has stated that he wears a truss for comfort whenever he does any lifting.  

As discussed above, the Veteran does not have a recurrent inguinal hernia, so his symptoms are not due to such a recurrence.  Moreover, his reported symptoms are not among the criteria for evaluating a scar.  Thus, the manifestations reported by the Veteran are not reasonably described by Diagnostic Code 7338 or by any diagnostic code for evaluating skin disorders.  Although the Veteran's complaints relate to limitation of function, they are not related directly to the scar, but rather to other manifestations resulting from the surgery itself.  Therefore, the Board finds that the Veteran's disability picture concerning residuals of a right inguinal hernia repair is not contemplated by the Schedule.  

The record shows that the RO has not considered assignment of an extraschedular rating for the residuals of the hernia repair.  The Board is precluded from assigning an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  Therefore, because the Board has determined that the Veteran's disability picture concerning residuals of a right inguinal hernia repair is not contemplated by the Schedule, the case must be forwarded to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b).  

Accordingly, the case is remanded for the following actions: 

1.  The RO must refer the issue of entitlement to a greater initial rating for service-connected residuals of a right inguinal hernia repair to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. §§ 3.321(b)(1).  

2.  Upon a response from the Director, Compensation and Pension Service, the RO must undertake any adjudicative actions necessary.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim must be readjudicated.  If this benefit remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


